255 P.3d 624 (2011)
242 Or. App. 355
In the Matter of T.J.N.M., a Youth.
STATE of Oregon, Respondent,
v.
T.J.N.M., Appellant.
630594; A144489.
Court of Appeals of Oregon.
Argued and Submitted March 16, 2011.
Decided April 20, 2011.
Christa Obold-Eshleman argued the cause and filed the brief for appellant.
Cecil A. Reniche-Smith, Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and David B. Thompson, Interim Solicitor General.
Before ORTEGA, Presiding Judge, and ROSENBLUM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Affirmed. State v. E. V., 240 Or.App. 298, 246 P.3d 78 (2010), rev. den., 350 Or. 130, 250 P.3d 922 (2011).